Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-12 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Deng et al. US2011/0292613.

	Per claim 1 Deng et al. teaches an active thermal management system (10) for electronic devices (Abstract), the active thermal management system comprising: a heat spreader (12 and/or 16, see fig.3; [0020]) comprising an internal channel (see fig.1  & 3, “portions containing element 24 & 30”); a thermally conductive body (24; [0024]) 
	Per claim 2 Deng et al. teaches the active thermal management system of claim 1, wherein the location of the thermally conductive body within the internal channel is selected to minimize a temperature differential (AT) between the electronic devices (see fig.1 & 3; [0028], “Examiner note: the thermally conductive body, i.e. the fluid-permeable member is located within the internal channel between contact surfaces for minimizing a temperature difference between the electronic devices when the fluid-permeable member is compressed”).
	Per claim 3 Deng et al. teaches the active thermal management system of claim 1, wherein the thermally conductive body (24, see fig.1 & 3) comprises a liquid-phase droplet or a solid-phase body (24; [0024], [0021], “nano-structured metal sponge is a solid-phase body”).  
	Per claim 5 Deng et al. teaches the active thermal management system of claim 3, wherein the solid-phase body (24) comprises one or more metals selected from the group consisting of: Cu, Ag, Au, Al, Mg and Zn ([0024], [0023],  “metal wires 28 and pores 26 make up fluid permeable member 24”).  
	Per claim 11 Deng et al. teaches the active thermal management system of claim 1, further comprising a heat sink (12) attached to the front surface of the heat spreader (see fig.3; [0020], “heat sink includes a heat spreader”).  
	Per claim 12 Deng et al. teaches the active thermal management system of claim 1, wherein a heat sink (12) is integrally formed with the heat spreader ([0020]), the front surface of the heat spreader (see fig.3, “top surface of 16 (i.e. 22, 32, 34, 36) facing 12”) being a nonplanar surface comprising fins or channels (see fig.1 & 3, “channels”).  
	Per claim 15 Deng et al. teaches the active thermal management system of claim 1, wherein the electronic devices are mounted on a printed circuit board or power module ([0019]).
	
Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Deng et al. US2011/0292613 in view of Samadiani et al. US2016/0085277.

Per claim 7 Deng et al. teaches the active thermal management system of claim 1, 
Deng et al. does not explicitly teach further comprising a temperature sensor for each electronic device and a controller electrically connected to the actuator, wherein, in use, output from the temperature sensors is provided to the controller.  
Samadiani et al. however discloses a temperature sensor (146) for each electronic device ([0090]) and a controller (144) electrically connected to the actuator ([0089]), wherein, in use, output from the temperature sensors is provided to the controller ([0088]-[0093]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor for . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Deng et al. US2011/0292613 in view of Mori et al. US2019/0355840.

	Per claim 8 Deng et al. teaches the active thermal management system of claim 1, 
	Deng et al. does not explicitly teach wherein each of the electronic devices comprises a wide bandgap semiconductor having a bandgap in a range from about 2 eV to about 4 eV.  
	Mori et al. however discloses wherein each of the electronic devices comprises a wide bandgap semiconductor having a bandgap in a range from about 2 eV to about 4 eV ([0123]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the electronic devices of Deng et al. be a wide bandgap semiconductor as taught by Mori et al., because it enables the electronic device to be a smaller, faster and more reliable electronic, thus reducing the weight and life cycle cost of using of the electronic. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Deng et al. US2011/0292613.

	Per claim 9 Deng et al. teaches the active thermal management system of claim 1, wherein the internal channel further comprises a gas or a liquid (30).  
	Deng et al. discloses substantially all the limitations of the claim(s) except for a liquid having a lower thermal conductivity than the thermally conductive body, whereby heat flow is enhanced at the location of the thermally conductive body.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the liquid have a lower thermal conductivity than the thermally conductive body, whereby heat flow is enhanced at the location of the thermally conductive body, because it ensures an effective thermal conduction and dissipation of heat from the electronic device when the thermally conductive body is in thermal contact with the heat dissipation component, thus ensuring proper cooling and operation of the electronic device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 10 Deng et al. teaches the active thermal management system of claim 1, wherein the internal channel further comprises a gas or a liquid (30) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the liquid have a higher thermal conductivity than the thermally conductive body, whereby heat flow is impeded at the location of the thermally conductive body, because it ensures an effective flow of heat from the heat generating components hot spots to a heat dissipating component via the liquid, thus ensuring proper cooling and operation of the electronic device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Deng et al. US2011/0292613 in view of Butterbaugh et al. 	US2009/0213541.

Page 3 of 6Serial No. 16/359,585Application Filed: March 20, 2019 	Per claim 14 Deng et al. teaches the active thermal management system of claim 1, and the heat spreader ([0020], “heat sink includes heat spreader”) 
	Deng et al. does not explicitly teach wherein the heat spreader comprises a thermally conductive material selected from the group consisting of: copper, aluminum, brass, stainless steel, alumina, aluminum nitride, and boron nitride.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the heat spreader to be made of a thermally conductive material such as copper, because copper is a good thermal conductor, thus ensuring an effective thermal dissipation of heat from the heat generating element, and further ensuring proper cooling of the electronic components. 

Allowable Subject matter

3.	Claims 4 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4, includes allowable subject matter because the active thermal management system of claim 3, wherein the liquid-phase droplet comprises one or more metals selected from the group consisting of: Ga, In, Sn, and Hg.  
	Claim 13, includes allowable subject matter because the active thermal management system of claim 1, further comprising a lubricant disposed between the thermally conductive body and the internal channel.  
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835